HARDY, Judge.
This is an action by Daniel E. Bivins, Jr., and his insurer, as plaintiffs, against Jesse L. Peterson and his insurer, as defendants, for the recovery of damages claimed to have resulted from an automobile collision. After trial on the merits there was judgment in favor of the plaintiffs and against defendants, from which the defendants have appealed.
This case was consolidated, both for trial below and on appeal, with the suit of Peterson v. Bivins, La.App., 55 So.2d 298, which has this day been decided.
For the reasons set forth in our opinion in the above styled case we found the driver of the Bivins’ car to be guilty of such negligence as constituted the sole and proximate cause of the collision.
■ For the same reasons it follows that the judgment appealed from in the instant case should be reversed.
Accordingly, it is now ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and set aside, and there is now judgment in favor of defendants rejecting plaintiffs’ demands, together with all costs.
GLADNEY, Judge ad hoc, recused.